Citation Nr: 0934020	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the Veteran's application 
to reopen a claim for service connection for PTSD.  In 
September 2007, the Board reopened the claim and remanded 
this issue for additional development.  


FINDING OF FACT

The Veteran does not have PTSD that was caused or aggravated 
by his service.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for 
PTSD.  During his hearing, held in August 2007, he 
essentially testified that he witnessed mortar attacks, 
sniper attacks, and ambushes at his base, and/or while on 
convoy duty, and that he saw dead and wounded soldiers during 
those attacks.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's service records (DA Form 20), and his discharge 
(DD Form 214) show the following: his military occupation 
specialty (MOS) was cook.

The served in Vietnam from July 1966 to July 1967, during 
which time his principal duty was either "cook's helper," 
or cook, and his unit during that time was Headquarters and A 
Company,  701st Maintenance Battalion, 1st Infantry Division, 
USARPAC; his awards include the Vietnam Service Medal, and 
the Vietnam Campaign Medal; a March 1967 "Letter of 
Appreciation" indicates that his unit repaired a water 
supply point at "Di-An Base."  

The Veteran's service treatment records do not show treatment 
for psychiatric symptoms.  The Veteran's separation 
examination report, dated in January 1968, shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an associated "report of medical history," he denied having 
any relevant symptoms.  

As for the post-service medical evidence, it consists of a VA 
and non-VA reports, dated between 1999 and 2009.  This 
evidence shows that the Veteran has been diagnosed with PTSD.  

The Board initially finds that the evidence does not show 
that the Veteran participated in combat.  He is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  The Board therefore finds 
that the Veteran did not participate in "combat" for the 
purposes of the combat presumption.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the Veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the Veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
Veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the Veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

In August 2007, the Veteran was afforded a hearing, in which 
he provided only generalized responses to requests for the 
details of his claimed stressors.  He essentially testified 
that he witnessed mortar attacks, sniper attacks, and 
ambushes at his base, and/or while on convoy duty, and that 
he saw dead and wounded soldiers during those attacks.  

With regard to specific details, read broadly, the transcript 
could be read to indicate that he claims to have witnessed 
mortar fire shortly after arrival in Vietnam (and prior to 
assignment to the 701st Maintenance Battalion) while at 
"Benwa" (presumably, Bien Hoa airbase) (no unit was 
specified), and to have been attacked while participating in 
convoys in the first and last months of his Vietnam tour 
(i.e., June 1966 and June 1967).  

In its September 2007 Remand, the Board requested that the 
Veteran be afforded another opportunity to submit additional 
details in support of his claimed stressors in order to 
provide a basis for the Board to grant this claim. .  

In a duty to assist letter, dated in October 2007, the RO 
informed the Veteran that he must submit specific details of 
the incidents that resulted in his claimed PTSD.  He was 
provided with a "stressor details" form to assist him in 
this.  

That same month, the Veteran resubmitted a February 2006 
letter from the National Personnel Records Center (NPRC) 
(which is essentially a cover letter for its transmittal to 
him of his personnel records), together with his service 
personnel records (this evidence was already of record).  
There is no record of receipt of the "stressor details" 
form sent to the Veteran in October 2007, nor is there any 
record of a reply that is responsive to the RO's October 2007 
duty to assist letter.  

In a report, dated in October 2008, the U.S. Armed 
Services Center for Unit Records Research (USASCRUR) (now the 
U.S. Army and Joint Services Records Research Center) stated 
that the Veteran's unit (the 701st Maintenance Battalion) was 
in Di An during the Veteran's service in Vietnam, during 
which time it provided maintenance backup and repair parts 
supply to three forward support companies, and direct support 
to non-brigade units in Di An, that it supported the 1st 
Infantry Division in 1967, that road resupply was used more 
extensively than during previous periods, and that during 
this time a major effort was expended to clear the jungle 
back from roads connecting the base camps to eliminate 
ambushes of the supply convoys.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the Veteran's PTSD claim.  The Court 
has held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993); M21-1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred).  

In this case, the Veteran has not provided a unit assignment, 
and a location, together with a reasonably specific time 
frame, for any of the claimed stressors, and the claimed 
stressors appear to be anecdotal events that are not capable 
of verification.  See M21-1MR, Part III.iv.4.H.32.j.  
Although the RO attempted to verify the claimed stressors, 
the October 2008 response from the USASCRUR is insufficient 
to show a verified stressor (discussed infra).  

In summary, the Veteran has failed to provide VA with 
reasonably specific details of the claimed stressors, and the 
evidence from the time of the Veteran's discharge, and his 
personnel file, and the other evidence of record, is 
insufficient to corroborate any of the claimed stressors.  
The Board has therefore determined that the evidence does not 
warrant the conclusion that any of the claimed stressors have 
been verified.  Given the foregoing, the Veteran's claim for 
service connection for PTSD fails on the basis that the 
Veteran is not shown to have participated in combat; there is 
no verified stressor; and that all elements required for such 
a showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD, as such a diagnosis has not 
been based on any corroborated stressor.  Accordingly, 
service connection for PTSD must be denied.  

In reaching this decision, the Board has considered the 
Veteran's representative's argument that the statement in the 
October 2008 USASCRUR report, that "a major effort was 
expended to clear the jungle back from roads connecting the 
base camps to eliminate ambushes of the supply convoys," is 
sufficient to show a verified stressor.  However, when read 
in context, this statement merely indicates that roads were 
cleared to reduce the threat of ambushes; it does not 
affirmatively state that such ambushes took place while this 
unit was present.  

In addition, even if this statement were read to indicate 
that at some point there had been ambushes, it is 
insufficient to show the occurrence of a claimed stressor.  
It contains no details pertaining to any specific ambush, nor 
does it include sufficiently corroborating information to 
show the occurrence of any other claimed stressor.  In this 
regard, the U.S. Court of Appeals for Veterans Claims has 
previously held that it is the distressing event, rather than 
the mere presence in a "combat zone," which may constitute 
a valid stressor for purposes of supporting a diagnosis of 
PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat); VAOPGCPREC 12-99 at 3.  

Further, there is nothing to show that the Veteran, or those 
with his duty assignment (cook/cook's helper), participated 
in convoys, or that he or any member of his unit were 
involved in an ambush of a convoy, let alone that they were 
involved in an ambush of a convoy that is related to a 
claimed stressor (i.e., in either the first of last month of 
his Vietnam duty).  

In summary, the USASCRUR report does not contain evidence of 
a stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Given the foregoing, the Veteran's claim for service 
connection for PTSD fails on the basis that the Veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD. Accordingly, service 
connection for PTSD must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that PTSD was 
caused by service that ended in 1968.  In this case, when the 
Veteran's service treatment records (which do not show 
treatment for psychiatric symptoms), and his service records 
are considered (which show that there is no verified 
stressor, and which do not show participation in combat), the 
Board finds that the service records, and the lack of a 
verified stressor, outweigh the Veteran's contentions that he 
has the claimed condition that is related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2005 and October 2007.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).     

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service reports, service 
treatment reports, and post-service records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
VA medical records.  The Veteran has been afforded an 
examination.  However, the Veteran's PTSD claim has been 
denied because it is not shown that the Veteran engaged in 
combat, and because there is no verified stressor.  Given the 
foregoing, the claim cannot be granted as a matter of law, 
and no further development is warranted.  See 38 C.F.R. § 
3.159(d) (2008).  Simply stated, the claim cannot be granted 
absent proof of participation in combat, and/or a verified 
stressor.  The Board therefore concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As a final matter, the Board notes that it reopened this 
claim in September 2007.  No prejudice accrues to the 
appellant with an analysis on the merits.  After the Board 
reopened the claim, the RO provided the Veteran with the 
relevant criteria for service connection on a direct basis, 
and it readjudicated the claim on the merits.  See 
Supplemental Statement of the Case (SSOC), dated in July 
2009.  

In addition, the Veteran's oral and written testimony clearly 
indicates knowledge of the criteria for service connection.  
See e.g., August 2007 hearing transcript.  Furthermore, in 
October 2007, the Veteran submitted additional evidence, and 
his representative's August 2009 Brief shows a clear 
understanding of the issue on appeal.  As such, the Board 
finds that there have been no notice errors that have 
resulted in any prejudice to the appellant or affected the 
essential fairness of the adjudication.  A review of the 
claims files clearly indicates that Veteran knows what is 
required in this case.  The Veteran has clearly indicated 
that he knows what is required to prevail and in the totality 
of the evidence clearly indicates no prejudice to the Veteran 
in proceeding in this case.  The Board therefore concludes 
that a decision on the merits at this time does not prejudice 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


